Exhibit 10.60

 

GUARANTY AGREEMENT

GUARANTY AGREEMENT, dated as of November 30, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Guaranty”), by DOUGLAS TEITELBAUM, an individual (“Guarantor”), having an
address at 20 East 64th Street, New York, New York 10021, for the benefit of
COLUMN FINANCIAL, INC., a Delaware corporation, having an address at 11 Madison
Avenue, 9th Floor, New York, New York 10010 (together with its successors and
assigns, “Lender”).

RECITALS

WHEREAS, pursuant to that certain Promissory Note, dated as of the date hereof
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Note”), executed by PH Fee Owner LLC, a
Delaware limited liability company (together with its successors and assigns,
“Fee Owner”), and OpBiz, L.L.C., a Nevada limited liability company (together
with its successors and assigns, “OpBiz” and, together with Fee Owner,
individually or collectively as the context indicates, “Borrower”), and payable
to the order of Lender in the original principal amount of up to $820,000,000,
Borrower is indebted, and may from time to time be further indebted, to Lender
with respect to a loan (the “Loan”) made pursuant to that certain Loan
Agreement, dated as of the date hereof (as may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
between Borrower and Lender, which Loan is secured by, inter alia, that certain
Deed of Trust, Security Agreement, Assignment of Leases and Rents, Financing
Statement and Fixture Filing, dated as of the date hereof, made by Borrower to
First American Title Insurance Company, a New York corporation, as trustee, for
the benefit of Lender, as beneficiary (as may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, collectively, the
“Security Instrument”), and further evidenced, secured or governed by other
instruments and documents executed in connection with the Loan (together with
the Note, the Loan Agreement and the Security Instrument, collectively, the
“Loan Documents”).

WHEREAS, Lender is not willing to make the Loan, to Borrower unless Guarantor
unconditionally guarantees payment and performance to Lender of the Guaranteed
Obligations (as herein defined).

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower and
will directly benefit from Lender’s making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:


ARTICLE I
NATURE AND SCOPE OF GUARANTY


1.1.          GUARANTY OF OBLIGATION.  SUBJECT TO SECTION 1.2, GUARANTOR HEREBY
IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO LENDER AND ITS
SUCCESSORS AND ASSIGNS THE PAYMENT


--------------------------------------------------------------------------------



AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND WHEN THE SAME SHALL BE DUE
AND PAYABLE, WHETHER BY LAPSE OF TIME, BY ACCELERATION OF MATURITY OR
OTHERWISE.  GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY COVENANTS AND
AGREES THAT IT IS LIABLE FOR THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR AND
NOT MERELY AS A SURETY.


1.2.          LIMITATION ON LIABILITY.  AS USED HEREIN, THE TERM “GUARANTEED
OBLIGATIONS” MEANS ALL THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER
SECTIONS 9.4(B) AND (C) OF THE LOAN AGREEMENT.  THE LIABILITY OF GUARANTOR
HEREUNDER SHALL BE LIMITED TO GUARANTEED OBLIGATIONS THAT ARISE FROM (I) EVENTS,
ACTS, OR CIRCUMSTANCES THAT ARE ACTUALLY COMMITTED BY, OR VOLUNTARILY OR
WILLFULLY BROUGHT ABOUT BY GUARANTOR, TO THE FULL EXTENT OF SUCH GUARANTEED
OBLIGATIONS; OR (II) EVENTS, ACTS, OR CIRCUMSTANCES (REGARDLESS OF THE CAUSE OF
SAME) THAT PROVIDE ACTUAL BENEFIT (IN CASH, CASH EQUIVALENT, OR OTHER
QUANTIFIABLE AMOUNT) TO GUARANTOR, TO THE FULL EXTENT OF THE ACTUAL BENEFIT
RECEIVED BY GUARANTOR; PROVIDED, HOWEVER, THAT GUARANTOR SHALL HAVE NO LIABILITY
HEREUNDER WITH RESPECT TO THE GUARANTEED OBLIGATIONS ARISING UNDER SECTION
9.4(C)(II)(A) OF THE LOAN AGREEMENT TO THE EXTENT THE SAME ARISE AS A RESULT OF
ANY OF THE THEREIN DESCRIBED EVENTS OCCURRING AFTER GUARANTOR’S RESIGNATION AS A
MEMBER OF THE BOARD OF MANAGERS OF MEZZCO AND OPBIZ AND AS A MANAGER OF BH/RE. 
NOTWITHSTANDING ANY LIMITATION ON LIABILITY CONTAINED HEREIN, NO LIMIT SHALL
APPLY TO ANY ENFORCEMENT COSTS (AS DEFINED BELOW).  NOTWITHSTANDING THE
FOREGOING, DURING ANY PERIOD IN WHICH BORROWER OBTAINS AND MAINTAINS
ENVIRONMENTAL INSURANCE FOR THE PROPERTY WHICH HAS A TERM OF NOT LESS THAN FIVE
(5) YEARS FROM THE DATE HEREOF AND A TWO (2) YEAR TAIL COVERAGE IN AMOUNTS NOT
LESS THAN $50,000,000 FOR THIRD PARTY LIABILITY AND $25,000,000 FOR FIRST PARTY
CLEAN-UP COVERAGE FROM A CARRIER WITH NOT LESS THAN AN “A” RATING AND OTHERWISE
ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION, INCLUDING, WITHOUT
LIMITATION, NAMING LENDER AS AN ADDITIONAL INSURED THEREUNDER, AND SUCH
ENVIRONMENTAL INSURANCE POLICY IS IN FULL FORCE AND EFFECT, THEN DURING SUCH
PERIOD GUARANTOR SHALL HAVE NO OBLIGATIONS OR LIABILITY TO LENDER HEREUNDER WITH
RESPECT TO BORROWER’S FAILURE TO COMPLY WITH SECTION 9.4(B)(III) OF THE LOAN
AGREEMENT.  FOR THE PURPOSES HEREOF, LENDER HEREBY ACKNOWLEDGES AND CONFIRMS
THAT: (I) THAT CERTAIN PRIMARY ENVIRONMENTAL SITE LIABILITY POLICY, POLICY #
37310075, ISSUED BY CHUBB CUSTOM INSURANCE COMPANY, AND (II) THAT CERTAIN EXCESS
ENVIRONMENTAL LIABILITY POLICY, POLICY # PLS 2104680, ISSUED BY AMERICAN
INTERNATIONAL SPECIALTY (COLLECTIVELY, THE “ENVIRONMENTAL POLICIES”) WERE
DELIVERED TO LENDER AND ARE IN EFFECT ON THE DATE HEREOF AND ARE ACCEPTABLE TO
LENDER SO LONG AS EACH OF THE ENVIRONMENTAL POLICIES REMAINS IN FULL FORCE AND
EFFECT.  NOTWITHSTANDING THE FOREGOING, IT IS HEREBY EXPRESSLY AGREED THAT THE
OBTAINING AND MAINTAINING OF ANY SUCH ENVIRONMENTAL INSURANCE FOR THE PROPERTY
SHALL NOT IN ANY WAY REDUCE, AMEND, MODIFY OR OTHERWISE AFFECT ANY OF THE
OBLIGATIONS AND LIABILITIES OF BORROWER UNDER ANY OF THE  LOAN DOCUMENTS.


1.3.          NATURE OF GUARANTY.  THIS GUARANTY IS AN IRREVOCABLE, ABSOLUTE,
CONTINUING GUARANTY OF PAYMENT AND NOT A GUARANTY OF COLLECTION.  THIS GUARANTY
MAY NOT BE REVOKED BY GUARANTOR AND SHALL CONTINUE TO BE EFFECTIVE WITH RESPECT
TO ANY GUARANTEED OBLIGATIONS ARISING OR CREATED AFTER ANY ATTEMPTED REVOCATION
BY GUARANTOR AND AFTER (IF GUARANTOR IS A NATURAL PERSON) GUARANTOR’S DEATH (IN
WHICH EVENT THIS GUARANTY SHALL BE BINDING UPON GUARANTOR’S ESTATE AND
GUARANTOR’S LEGAL REPRESENTATIVES AND HEIRS).  THE FACT THAT AT ANY TIME OR FROM
TIME TO TIME THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED SHALL NOT
RELEASE OR DISCHARGE THE OBLIGATION OF GUARANTOR TO LENDER WITH RESPECT TO THE
GUARANTEED OBLIGATIONS.  THIS GUARANTY MAY BE ENFORCED BY LENDER AND ANY
SUBSEQUENT HOLDER OF THE NOTE AND SHALL NOT BE DISCHARGED BY THE ASSIGNMENT OR
NEGOTIATION OF ALL OR PART OF THE NOTE.

2


--------------------------------------------------------------------------------



1.4.          GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.  THE GUARANTEED
OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTOR TO LENDER
HEREUNDER, SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY REASON OF
ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF BORROWER (OTHER THAN THE
DEFENSE OF PAYMENT OF SUCH GUARANTEED OBLIGATION BY BORROWER), OR ANY OTHER
PARTY, AGAINST LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER
SUCH OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


1.5.          PAYMENT BY GUARANTOR.  IF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE, GUARANTOR SHALL, IMMEDIATELY
UPON DEMAND BY LENDER, AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF PROTEST,
NOTICE OF NON-PAYMENT, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE OF
ACCELERATION OF THE MATURITY, OR ANY OTHER NOTICE WHATSOEVER, PAY IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA, THE AMOUNT DUE ON THE GUARANTEED
OBLIGATIONS TO LENDER AT LENDER’S ADDRESS AS SET FORTH HEREIN.  SUCH DEMAND(S)
MAY BE MADE AT ANY TIME COINCIDENT WITH OR AFTER THE TIME FOR PAYMENT OF ALL OR
PART OF THE GUARANTEED OBLIGATIONS, AND MAY BE MADE FROM TIME TO TIME WITH
RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS.  SUCH DEMAND
SHALL BE MADE, GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE PROVISIONS
HEREOF.


1.6.          NO DUTY TO PURSUE OTHERS.  IT SHALL NOT BE NECESSARY FOR LENDER
(AND GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH GUARANTOR MAY HAVE TO REQUIRE
LENDER), IN ORDER TO ENFORCE THE OBLIGATIONS OF GUARANTOR HEREUNDER, FIRST TO
(A) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER OR OTHERS LIABLE ON
THE LOAN OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON, (B) ENFORCE LENDER’S
RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE
LOAN, (C) ENFORCE LENDER’S RIGHTS AGAINST ANY OTHER GUARANTORS OF THE GUARANTEED
OBLIGATIONS, (D) JOIN BORROWER OR ANY OTHERS LIABLE ON THE GUARANTEED
OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS GUARANTY, (E) EXHAUST ANY
REMEDIES AVAILABLE TO LENDER AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOAN, OR (F) RESORT TO ANY OTHER MEANS OF OBTAINING PAYMENT
OF THE GUARANTEED OBLIGATIONS.


1.7.          WAIVERS.  GUARANTOR AGREES TO THE PROVISIONS OF THIS GUARANTY, AND
HEREBY WAIVES NOTICE OF (A) ANY LOANS OR ADVANCES MADE BY LENDER TO BORROWER,
(B) ACCEPTANCE OF THIS GUARANTY, (C) ANY AMENDMENT OR EXTENSION OF THE NOTE, THE
LOAN AGREEMENT OR OF ANY OTHER LOAN DOCUMENTS, (D) THE EXECUTION AND DELIVERY BY
BORROWER AND LENDER OF ANY OTHER LOAN OR CREDIT AGREEMENT OR OF BORROWER’S
EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR OTHER DOCUMENTS ARISING UNDER
THE LOAN DOCUMENTS OR IN CONNECTION WITH THE PROPERTY, (E) THE OCCURRENCE OF ANY
BREACH BY BORROWER OR AN EVENT OF DEFAULT, (F) LENDER’S TRANSFER OR DISPOSITION
OF THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, (G) SALE OR FORECLOSURE (OR
POSTING OR ADVERTISING FOR SALE OR FORECLOSURE) OF ANY COLLATERAL FOR THE
GUARANTEED OBLIGATIONS, (H) PROTEST, PROOF OF NON-PAYMENT OR DEFAULT BY
BORROWER, AND (I) GENERALLY, ALL DEMANDS AND NOTICES OF EVERY KIND IN CONNECTION
WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS OR AGREEMENTS EVIDENCING,
SECURING OR RELATING TO ANY OF THE GUARANTEED OBLIGATIONS.


1.8.          PAYMENT OF EXPENSES.  IN THE EVENT THAT GUARANTOR SHOULD BREACH OR
FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS GUARANTY, GUARANTOR SHALL,
IMMEDIATELY UPON DEMAND BY LENDER, PAY LENDER ALL COSTS AND EXPENSES (INCLUDING
COURT COSTS AND REASONABLE ATTORNEYS’ FEES) INCURRED BY LENDER IN THE
ENFORCEMENT HEREOF OR THE PRESERVATION OF LENDER’S RIGHTS HEREUNDER (THE

3


--------------------------------------------------------------------------------



FOREGOING, COLLECTIVELY “ENFORCEMENT COSTS”).  THE COVENANT CONTAINED IN THIS
SECTION 1.8 SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF THE GUARANTEED
OBLIGATIONS.


1.9.          EFFECT OF BANKRUPTCY.  IN THE EVENT THAT, PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW,
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST RESCIND OR RESTORE
ANY PAYMENT, OR ANY PART THEREOF, RECEIVED BY LENDER IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO GUARANTOR BY LENDER SHALL BE WITHOUT EFFECT,
AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE INTENTION OF
BORROWER AND GUARANTOR THAT GUARANTOR’S OBLIGATIONS HEREUNDER SHALL NOT BE
DISCHARGED EXCEPT BY GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY
TO THE EXTENT OF SUCH PERFORMANCE.


1.10.        WAIVER OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY, GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES AND ABROGATES ANY AND
ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT, AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING GUARANTOR TO THE RIGHTS OF
LENDER), TO ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION, INDEMNIFICATION OR
ANY OTHER FORM OF REIMBURSEMENT FROM BORROWER OR ANY OTHER PARTY LIABLE FOR
PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS FOR ANY PAYMENT MADE BY
GUARANTOR UNDER OR IN CONNECTION WITH THIS GUARANTY.


1.11.        BORROWER.  THE TERM “BORROWER” AS USED HEREIN SHALL INCLUDE ANY
PERSON CONSTITUTING BORROWER AND ANY NEW OR SUCCESSOR CORPORATION, ASSOCIATION,
PARTNERSHIP (GENERAL OR LIMITED), LIMITED LIABILITY COMPANY, JOINT VENTURE,
TRUST OR OTHER INDIVIDUAL OR ORGANIZATION FORMED AS A RESULT OF ANY MERGER,
REORGANIZATION, SALE, TRANSFER, DEVISE, GIFT OR BEQUEST OF ANY PERSON
CONSTITUTING BORROWER OR ANY INTEREST IN ANY PERSON CONSTITUTING BORROWER.


ARTICLE II
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:


2.1.          MODIFICATIONS.  ANY RENEWAL, EXTENSION, INCREASE, MODIFICATION,
ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS,
THE NOTE, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OTHER DOCUMENT,
INSTRUMENT, CONTRACT OR UNDERSTANDING BETWEEN BORROWER AND LENDER PERTAINING TO
THE GUARANTEED OBLIGATIONS OR ANY FAILURE OF LENDER TO NOTIFY GUARANTOR OF ANY
SUCH ACTION.


2.2.          ADJUSTMENT.  ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR COMPROMISE
THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO BORROWER, GUARANTOR OR ANY OTHER
PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS.

4


--------------------------------------------------------------------------------



2.3.          CONDITION OF BORROWER OR GUARANTOR.  THE INSOLVENCY, BANKRUPTCY,
ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY, DISSOLUTION OR
LACK OF POWER OF BORROWER, OR GUARANTOR OR ANY OTHER PARTY AT ANY TIME LIABLE
FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS; OR ANY DISSOLUTION
OF BORROWER OR GUARANTOR OR ANY SALE, LEASE OR TRANSFER OF ANY OR ALL OF THE
ASSETS OF BORROWER OR GUARANTOR OR ANY CHANGES IN THE DIRECT OR INDIRECT
SHAREHOLDERS, PARTNERS OR MEMBERS OF BORROWER OR GUARANTOR; OR ANY
REORGANIZATION OF BORROWER OR GUARANTOR.


2.4.         INVALIDITY OF GUARANTEED OBLIGATIONS.  THE INVALIDITY, ILLEGALITY
OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS, OR ANY
DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED OBLIGATIONS,
FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION THE FACT THAT (A) THE
GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, EXCEEDS THE AMOUNT PERMITTED BY
LAW, (B) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF IS
ULTRA VIRES, (C) THE OFFICERS OR REPRESENTATIVES EXECUTING THE NOTE, THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR OTHERWISE CREATING THE GUARANTEED
OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (D) THE GUARANTEED OBLIGATIONS
VIOLATE APPLICABLE USURY LAWS, (E) THE BORROWER HAS VALID DEFENSES, CLAIMS OR
OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) WHICH RENDER THE GUARANTEED
OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM BORROWER, (F) THE CREATION,
PERFORMANCE OR REPAYMENT OF THE GUARANTEED OBLIGATIONS (OR THE EXECUTION,
DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR INSTRUMENT REPRESENTING PART OF THE
GUARANTEED OBLIGATIONS OR EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS, OR GIVEN TO SECURE THE REPAYMENT OF THE GUARANTEED OBLIGATIONS) IS
ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, OR (G) THE NOTE, THE LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS HAVE BEEN FORGED OR OTHERWISE ARE IRREGULAR OR
NOT GENUINE OR AUTHENTIC, IT BEING AGREED THAT GUARANTOR SHALL REMAIN LIABLE
HEREUNDER REGARDLESS OF WHETHER BORROWER OR ANY OTHER PERSON BE FOUND NOT LIABLE
ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.


2.5.         RELEASE OF OBLIGORS.  ANY FULL OR PARTIAL RELEASE OF THE LIABILITY
OF BORROWER ON THE GUARANTEED OBLIGATIONS, OR ANY PART THEREOF, OR OF ANY
CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER DIRECTLY OR
INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY, PERFORM,
GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY GUARANTOR THAT
GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND GUARANTOR HAS NOT BEEN INDUCED TO
ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF, UNDERSTANDING
OR AGREEMENT THAT OTHER PERSONS WILL BE LIABLE TO PAY OR PERFORM THE GUARANTEED
OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PERSONS TO PAY OR PERFORM THE
GUARANTEED OBLIGATIONS.


2.6.         OTHER COLLATERAL.  THE TAKING OR ACCEPTING OF ANY OTHER SECURITY,
COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS.


2.7.         RELEASE OF COLLATERAL.  ANY RELEASE, SURRENDER, EXCHANGE,
SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT OF ANY COLLATERAL,
PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH, OR ASSURING OR
SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


2.8.         CARE AND DILIGENCE.  THE FAILURE OF LENDER OR ANY OTHER PARTY TO
EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR

5


--------------------------------------------------------------------------------



TREATMENT OF ALL OR ANY PART OF ANY COLLATERAL, PROPERTY OR SECURITY, INCLUDING
BUT NOT LIMITED TO ANY NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER
(EXCEPT TO THE EXTENT OF LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) (A) TO
TAKE OR PROSECUTE ANY ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED
OBLIGATIONS OR (B) TO FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE
COMMENCED, PROSECUTE TO COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY
THEREFOR, OR (C) TO TAKE OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY
INSTRUMENT OR AGREEMENT EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS.


2.9.          UNENFORCEABILITY.  THE FACT THAT ANY COLLATERAL, SECURITY,
SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN, CREATED OR
GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE TO BE
UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT BEING
RECOGNIZED AND AGREED BY GUARANTOR THAT GUARANTOR IS NOT ENTERING INTO THIS
GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE VALIDITY,
ENFORCEABILITY, COLLECTABILITY OR VALUE OF ANY OF THE COLLATERAL FOR THE
GUARANTEED OBLIGATIONS.


2.10.        OFFSET.  ANY EXISTING OR FUTURE RIGHT OF OFFSET, CLAIM OR DEFENSE
OF BORROWER AGAINST LENDER, OR ANY OTHER PERSON, OR AGAINST PAYMENT OF THE
GUARANTEED OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE (OTHER
THAN THE DEFENSE OF PAYMENT IN FULL) ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


2.11.        MERGER.  THE REORGANIZATION, MERGER OR CONSOLIDATION OF BORROWER
INTO OR WITH ANY OTHER PERSON.


2.12.        PREFERENCE.  ANY PAYMENT BY BORROWER TO LENDER IS HELD TO
CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS, OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE ELSE.


2.13.        OTHER ACTIONS TAKEN OR OMITTED.  ANY OTHER ACTION TAKEN OR OMITTED
TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED OBLIGATIONS, OR
THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION OR OMISSION
PREJUDICES GUARANTOR OR INCREASES THE LIKELIHOOD THAT GUARANTOR WILL BE REQUIRED
TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT IS THE
UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF GUARANTOR THAT GUARANTOR SHALL BE
OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY
OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER
CONTEMPLATED OR UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY
DESCRIBED HEREIN, WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL
AND FINAL PAYMENT AND SATISFACTION OF THE GUARANTEED OBLIGATIONS.


ARTICLE III
REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Agreement and the other Loan Documents
and extend credit to Borrower, Guarantor represents and warrants to Lender as
follows:

3.1.          Benefit.  Guarantor is the owner of a direct or indirect interest
in Borrower, and has received, or will receive, benefit from the Lender’s making
the Loan to Borrower.

6


--------------------------------------------------------------------------------


3.2.          Familiarity and Reliance.  Guarantor is familiar with the
financial condition of the Borrower and is familiar with the value of any and
all collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

3.3.          No Representation by Lender.  Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.


3.4.          CAPACITY.  GUARANTOR IS AN ADULT INDIVIDUAL WITH LEGAL CAPACITY TO
ACT.

3.5.          Legality.  To Guarantor’s knowledge, the execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not and will not contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
the Mortgage, charge, lien, or any contract, agreement or other instrument to
which Guarantor is a party.  This Guaranty is Guarantor’s legal and binding
obligation and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

3.6.          Litigation.

There is no action, suit, proceeding or investigation pending or, to Guarantor’s
knowledge, threatened against Guarantor in any court or by or before any other
Governmental Authority, or labor controversy affecting Guarantor or any of
Guarantor’s properties, businesses, assets or revenues, which would reasonably
be expected to materially and adversely affect or impair Guarantor’s ability to
fully fulfill and perform Guarantor’s obligations under this Guaranty.


3.7.          FINANCIAL AND OTHER INFORMATION.


TO GUARANTOR’S KNOWLEDGE, ALL FINANCIAL DATA AND OTHER FINANCIAL INFORMATION
THAT HAS BEEN DELIVERED TO LENDER WITH RESPECT TO THE GUARANTOR (I) ARE TRUE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, (II) ACCURATELY REPRESENT THE
FINANCIAL CONDITION OF THE GUARANTOR AS OF THE DATE OF SUCH REPORTS, AND
(III) TO THE EXTENT PREPARED OR AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN.  TO GUARANTOR’S KNOWLEDGE, GUARANTOR DOES NOT HAVE ANY MATERIAL
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS
THAT ARE KNOWN TO GUARANTOR AND REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT ON GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER, EXCEPT AS
REFERRED TO OR REFLECTED IN SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH
FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATION OR BUSINESS OF GUARANTOR FROM THAT SET FORTH IN SAID
FINANCIAL STATEMENTS.


3.8.          TAX FILINGS.  GUARANTOR HAS FILED (OR HAS OBTAINED EFFECTIVE
EXTENSIONS FOR FILING) ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE
FILED AND HAS PAID OR MADE ADEQUATE

7


--------------------------------------------------------------------------------



PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND
ASSESSMENTS PAYABLE BY GUARANTOR.  GUARANTOR BELIEVES ITS TAX RETURNS PROPERLY
REFLECT GUARANTOR’S INCOME AND TAXES FOR THE PERIODS COVERED THEREBY, SUBJECT
ONLY TO REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER
APPLICABLE TAX AUTHORITY UPON AUDIT.


3.9.          OFFSET. THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY GUARANTOR, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS UNENFORCEABLE
(SUBJECT TO PRINCIPLES OF EQUITY AND BANKRUPTCY, INSOLVENCY AND OTHER LAWS
GENERALLY AFFECTING CREDITORS’ RIGHTS AND THE ENFORCEMENT OF DEBTORS’
OBLIGATIONS), AND GUARANTOR HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


3.10.        EMBARGOED PERSON.  AT ALL TIMES THROUGHOUT THE TERM OF THE LOAN,
INCLUDING AFTER GIVING EFFECT TO ANY TRANSFER PERMITTED PURSUANT TO THE LOAN
DOCUMENTS, (A) NONE OF THE FUNDS OR OTHER ASSETS OF GUARANTOR CONSTITUTE
PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON,
ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS UNDER U.S. LAW, INCLUDING,
BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C.
§§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND
ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED THEREUNDER WITH THE RESULT THAT
THE INVESTMENT IN GUARANTOR (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY
LAW OR THE LOAN MADE BY LENDER IS IN VIOLATION OF LAW (“EMBARGOED PERSON”);
(B) GUARANTOR IS NOT AN EMBARGOED PERSON; AND (C) NONE OF THE FUNDS OF GUARANTOR
HAVE BEEN DERIVED FROM ANY UNLAWFUL ACTIVITY WITH THE RESULT THAT THE LOAN IS IN
VIOLATION OF LAW.


3.11.        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY GUARANTOR
HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE IV
COVENANTS


4.1.          LITIGATION.  GUARANTOR SHALL GIVE PROMPT NOTICE TO LENDER OF ANY
LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED AGAINST SUCH
GUARANTOR OF WHICH SUCH GUARANTOR HAS NOTICE AND WHICH WOULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT SUCH GUARANTOR’S ABILITY TO PERFORM ITS
OBLIGATIONS HEREUNDER.


4.2.          NOTICE OF DEFAULT.  GUARANTOR SHALL PROMPTLY ADVISE LENDER OF ANY
MATERIAL ADVERSE CHANGE IN SUCH GUARANTOR’S CONDITION, FINANCIAL OR OTHERWISE,
OF WHICH SUCH GUARANTOR HAS KNOWLEDGE AND WHICH WOULD REASONABLY BE EXPECTED TO
MATERIALLY ADVERSELY AFFECT GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS
HEREUNDER.


4.3.          CERTIFICATION.  GUARANTOR, AT ANY TIME AND FROM TIME TO TIME,
WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE REQUEST BY LENDER, SHALL EXECUTE AND
DELIVER TO LENDER A STATEMENT CERTIFYING THAT THIS GUARANTY IS UNMODIFIED AND IN
FULL FORCE AND EFFECT (OR IF MODIFIED, THAT THE SAME IS IN FULL FORCE AND EFFECT
AS MODIFIED AND STATING SUCH MODIFICATIONS) OR, IF APPLICABLE, THAT THIS
GUARANTY IS NO LONGER IN FULL FORCE AND EFFECT.

8


--------------------------------------------------------------------------------



4.4.          NET WORTH.   GUARANTOR COVENANTS AND AGREES WITH LENDER THAT,
UNTIL THE LOAN HAS BEEN INDEFEASIBLY PAID AND PERFORMED IN FULL, GUARANTOR AT
ALL TIMES AFTER THE DATE HEREOF WILL AND INTENDS TO MAINTAIN ADEQUATE CAPITAL TO
(I) PAY ITS DEBTS AND LIABILITIES AS THE SAME SHALL BECOME DUE AND (II) FOR THE
NORMAL OBLIGATIONS REASONABLY FORESEEABLE FOR AN INDIVIDUAL WITH SIMILAR
ECONOMIC RESOURCES.


ARTICLE V
SUBORDINATION OF CERTAIN INDEBTEDNESS


5.1.          SUBORDINATION OF ALL GUARANTOR CLAIMS.  AS USED HEREIN, THE TERM
“GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF BORROWER TO
GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON IN WHOSE
FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR MAY
HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER BE
ACQUIRED BY GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE WITHOUT LIMITATION
ALL RIGHTS AND CLAIMS OF GUARANTOR AGAINST BORROWER (ARISING AS A RESULT OF
SUBROGATION OR OTHERWISE) AS A RESULT OF GUARANTOR’S PAYMENT OF ALL OR A PORTION
OF THE GUARANTEED OBLIGATIONS.  UPON THE OCCURRENCE OF AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, GUARANTOR SHALL NOT RECEIVE OR COLLECT,
DIRECTLY OR INDIRECTLY, FROM BORROWER OR ANY OTHER PARTY ANY AMOUNT UPON THE
GUARANTOR CLAIMS UNTIL PAYMENT IN FULL OF THE DEBT.


5.2.          CLAIMS IN BANKRUPTCY.  IN THE EVENT OF RECEIVERSHIP, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY PROCEEDINGS
INVOLVING GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO PROVE ITS CLAIM IN
ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER AND RECEIVE DIRECTLY
FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN DIVIDENDS AND PAYMENTS WHICH
WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS.  GUARANTOR HEREBY ASSIGNS SUCH
DIVIDENDS AND PAYMENTS TO LENDER.  SHOULD LENDER RECEIVE, FOR APPLICATION
AGAINST THE GUARANTEED OBLIGATIONS, ANY SUCH DIVIDEND OR PAYMENT WHICH IS
OTHERWISE PAYABLE TO GUARANTOR, AND WHICH, AS BETWEEN BORROWER AND GUARANTOR,
SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR CLAIMS, THEN UPON PAYMENT TO
LENDER IN FULL OF THE GUARANTEED OBLIGATIONS, GUARANTOR SHALL BECOME SUBROGATED
TO THE RIGHTS OF LENDER TO THE EXTENT THAT SUCH PAYMENTS TO LENDER ON THE
GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE LIQUIDATION OF THE GUARANTEED
OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH RESPECT TO THAT PROPORTION OF
THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF LENDER HAD NOT
RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR CLAIMS.


5.3.          PAYMENTS HELD IN TRUST.  IN THE EVENT THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHOULD RECEIVE ANY FUNDS,
PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS GUARANTY, GUARANTOR
AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO THE AMOUNT OF ALL FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES THAT IT SHALL HAVE
ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS, PAYMENTS, CLAIMS OR
DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO LENDER, AND GUARANTOR
COVENANTS PROMPTLY TO PAY THE SAME TO LENDER FOR APPLICATION TO THE DEBT.

9


--------------------------------------------------------------------------------



5.4.          LIENS SUBORDINATE.  GUARANTOR AGREES THAT ANY LIENS, SECURITY
INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON BORROWER’S ASSETS
SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN INFERIOR AND
SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER
ENCUMBRANCES UPON BORROWER’S ASSETS SECURING PAYMENT OF THE DEBT, REGARDLESS OF
WHETHER SUCH ENCUMBRANCES IN FAVOR OF GUARANTOR OR LENDER PRESENTLY EXIST OR ARE
HEREAFTER CREATED OR ATTACH.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
GUARANTOR SHALL NOT (A) EXERCISE OR ENFORCE ANY CREDITOR’S RIGHT IT MAY HAVE
AGAINST BORROWER OR (B) FORECLOSE, REPOSSESS, SEQUESTER OR OTHERWISE TAKE STEPS
OR INSTITUTE ANY ACTION OR PROCEEDINGS (JUDICIAL OR OTHERWISE, INCLUDING WITHOUT
LIMITATION THE COMMENCEMENT OF, OR JOINDER IN, ANY LIQUIDATION, BANKRUPTCY,
REARRANGEMENT, DEBTOR’S RELIEF OR INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS,
MORTGAGES, DEEDS OF TRUST, SECURITY INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR
OTHER ENCUMBRANCES ON ASSETS OF BORROWER HELD BY GUARANTOR.


ARTICLE VI
MISCELLANEOUS


6.1.          WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY IN EXERCISING, ON
THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS OF LENDER
HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE
OR DEMAND GIVEN IN ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND. 
PURSUANT TO NEVADA REVISED STATUTES (“NRS”) SECTION 40.495(2), GUARANTOR HEREBY
WAIVES THE PROVISIONS OF NRS SECTION 40.430.


6.2.          NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL
PURPOSES IF (I) HAND DELIVERED, (II) SENT BY CERTIFIED OR REGISTERED UNITED
STATES MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III) SENT BY EXPEDITED
PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE,
WITH PROOF OF ATTEMPTED DELIVERY, OR (IV) SENT BY FACSIMILE (WITH ANSWER BACK
ACKNOWLEDGED), IN EACH CASE ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND
PERSON AS SHALL BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE
MAY BE, IN A NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN
THIS SECTION 6.2):

If to
Lender:                                                                              
Column Financial, Inc.
11 Madison Avenue, 9th Floor
New York, New York 10010
Attention:  Michael May
Facsimile No.:  (212) 352-8106

10


--------------------------------------------------------------------------------


with a copy to:                                                                
Column Financial, Inc.
One Madison Avenue
New York, New York 10010
Legal and Compliance Department
Attention:  Casey McCutcheon, Esq.
Facsimile No.:  (917) 326-8433

and a copy
to:                                                                    Fried,
Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:  Jonathan L. Mechanic, Esq.
Facsimile No.:  (212) 859-4000

If to Guarantor:                                                              
20 East 64th Street

New York, New York 10021

Attention:  Douglas Teitelbaum

A notice shall be deemed to have been given, (i) in the case of hand delivery,
at the time of delivery, (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day,  (iii) in the case
of expedited prepaid delivery, upon the first attempted delivery on a Business
Day, or (iv) in the case of facsimile, upon sender’s receipt of a machine
generated confirmation of successful transmission after advice by telephone to
recipient that a facsimile notice is forthcoming.


6.3.          GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS GUARANTY SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF ANY
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION,
BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT
HIMSELF AS HIS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON HIS BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE

11


--------------------------------------------------------------------------------



SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE
STATE OF NEW YORK.


6.4.          INVALID PROVISIONS.  IF ANY PROVISION OF THIS GUARANTY IS HELD TO
BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS EFFECTIVE
DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY SEVERABLE AND
THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY, AND THE
REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY
ITS SEVERANCE FROM THIS GUARANTY, UNLESS SUCH CONTINUED EFFECTIVENESS OF THIS
GUARANTY, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC UNDERSTANDINGS AND
INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


6.5.          AMENDMENTS.  THIS GUARANTY MAY BE AMENDED ONLY BY AN INSTRUMENT IN
WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF THE PARTY
AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


6.6.          NO ASSIGNMENT.  GUARANTOR MAY NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS
HEREUNDER.


6.7.          SUCCESSORS AND ASSIGNS.  SUBJECT TO THE PROVISIONS OF SECTION 6.6,
THIS GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES.


6.8.          HEADINGS.  SECTION HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS GUARANTY.


6.9.          RECITALS.  THE RECITAL AND INTRODUCTORY PARAGRAPHS HEREOF ARE A
PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED PRIMA FACIE
EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


6.10.        RIGHTS AND REMEDIES.  IF GUARANTOR BECOMES LIABLE FOR ANY
INDEBTEDNESS OWING BY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE, OTHER
THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR
AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE CUMULATIVE OF ANY
AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST GUARANTOR.  THE EXERCISE
BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT
LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF
ANY OTHER RIGHT OR REMEDY.


6.11.        OTHER DEFINED TERMS.  ANY CAPITALIZED TERM UTILIZED HEREIN SHALL
HAVE THE MEANING AS SPECIFIED IN THE LOAN AGREEMENT, UNLESS SUCH TERM IS
OTHERWISE SPECIFICALLY DEFINED HEREIN.


6.12.        ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY,

12


--------------------------------------------------------------------------------



AND NO COURSE OF DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE,
NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.


6.13.        WAIVER OF RIGHT TO TRIAL BY JURY.  GUARANTOR AND BY ACCEPTANCE
HEREOF, LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND EACH WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY,
THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE, OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER
IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND LENDER.


6.14.        USA PATRIOT ACT NOTICE.  LENDER HEREBY NOTIFIES GUARANTOR THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES GUARANTOR, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF GUARANTOR AND OTHER INFORMATION
THAT WILL ALLOW LENDER TO IDENTIFY GUARANTOR IN ACCORDANCE WITH THE PATRIOT ACT.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first above written.

 

DOUGLAS TEITELBAUM

 

 

 

 

 

 

 

Douglas Teitelbaum, individually

 


--------------------------------------------------------------------------------